Decree of the Surrogate’s Court, Suffolk County, dated June 12, 1967, affirmed insofar as appealed from, without costs. No opinion. The appellants and the respondent State Charities Aid Association in their respective briefs on this appeal requested the court to make provision for an award of counsel fees and other expenses necessarily incurred on the appeal. It is herewith directed that the determination of the amounts of such awards, if any, be reserved for a supplemental order, to be entered after final determination of the appeal (CPLR 8303, subd. [a], par. 4). Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.